1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    EDWARD B. SPENCER,                      Case No. 2:18-cv-09115-DSF (GJS)
12                 Petitioner
13           v.                                JUDGMENT
14    STUART SHERMAN,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20
21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
22
23   DATED: April 1, 2019
24                                       Honorable Dale S. Fischer
                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
